Platinum Long Term Growth LLC

152 West 57th Street, 54th Floor

New York, NY 10019

 

 

November 20, 2009

 

 

Firstgold Corp.

1055 Cornell Avenue

Lovelock, NV 89419

 

Northwest Non-Ferrous International Investment Company Limited

78 Mid Yan Ta Road

Xi’an, China

 

Ladies and Gentlemen:

 

          Reference is hereby made to the Letter Agreement (the “Letter
Agreement”), dated September 15, 2009, among Firstgold Corp. (“Firstgold”),
Northwest Non-Ferrous International Investment Company Limited (“Northwest”) and
Platinum Long Term Growth LLC (“Platinum”), as amended by the letter agreement,
dated as of October 31, 2009, among Firstgold, Northwest and Platinum, pursuant
to which, among other things, the “Closing Date,” as defined therein, was
extended to November 17, 2009. Terms used herein and not defined shall have the
meanings set forth in the Letter Agreement, as amended.

 

          You have informed us that the Notice to CFIUS submitted by Firstgold
and Northwest was accepted by CFIUS as of October 7, 2009, with October 8, 2009
being established by CFIUS as the first day of the regulatory review period. 
You have further informed us that CFIUS has decided to take further action in
accordance with section 721 of the Defense Production Act of 1950, as amended,
and its implementing regulations, and has opened an investigation concerning the
transactions described in the Notice. In light of such investigation, Northwest
and Firstgold have requested that Platinum extend the Closing Date to December
30, 2009.

 

          Effective upon the acceptance by Firstgold and Northwest of the terms
and conditions herein, as evidenced by their signatures below, Platinum extends
the Closing Date to December 30, 2009; provided, that, such extension of the
Closing Date shall be null and void if Firstgold shall not have received, on or
prior to November 27, 2009, an investment in equity, unsecured indebtedness or
secured indebtedness subordinate in payment and security to the Notes in a
manner satisfactory to Platinum in its full discretion that provides net
proceeds to Firstgold of at least $300,000 (the “Minimum Working Capital”),
which, if such investment is in the form of indebtedness shall not provide for
payment until after payment in full of the Notes. Firstgold covenants and agrees
to (i) pay the November Extension Fee of $176,000 to Platinum on the date of the
sale of the Notes to Northwest pursuant to the Letter Agreement and the July
Letter Agreement (the “Closing”) and (ii) either pay the Exchange Right
Termination Fee (as defined below) to Platinum as described below or, if
Platinum shall have exchanged the

 

--------------------------------------------------------------------------------





Northwest Non-Ferrous International Investment Company Limited

Firstgold Corp.

November 20, 2009

Page: 2

 



 

Warrant for the Exchange Note (as defined below), deliver to Platinum the
Exchange Note pursuant to the terms hereof. Firstgold and Northwest acknowledge
and agree that the continued effectiveness of the extension of the Closing Date
set forth above is expressly conditioned on (i) the receipt of the Minimum
Working Capital by Firstgold on or prior to November 27, 2009, (ii) the payment
to Platinum by Firstgold, on the date of, and as a condition to, the Closing of
the November Extension Fee and (iii) the issuance of the Exchange Note if
requested by Platinum (if the Exchange Right Termination Fee is not paid on or
prior to November 27, 2009); provided, that, the failure to satisfy any of such
conditions shall not be deemed to terminate any respective obligation of
Firstgold or Northwest hereunder or under the Letter Agreement and the July
Letter Agreement (including the obligation of Firstgold to issue the Exchange
Note if the Exchange Right Termination Fee is not paid by the date set forth
herein). Firstgold and Northwest acknowledge and agree that, if the November
Extension Fee is not paid on Closing as required hereunder, if the Minimum
Working Capital is not received as required herein or if Firstgold breaches any
other obligation hereunder (including, without limitation, any obligation to
issue the Exchange Note), Platinum shall be under no obligation to transfer the
Notes pursuant to the Letter Agreement and the July Letter Agreement.

 

Further, upon execution below by the other parties hereto, the warrant (the
“Warrant”) issued to Platinum by Firstgold on or about August 7, 2008 shall be
deemed amended such that (i) the Warrant Price (as defined therein) shall be
reduced to $.075 per share (subject to subsequent adjustment in the case of
splits, combinations, dividends and the like as set forth in Section 4 thereof)
and the term thereof extended so that the Warrant expires on August 7, 2012 (the
“Warrant Amendment”) and (ii) Section 7 thereof (the “Put Right”) shall be of no
further force and effect upon and after the Closing. It is understood and agreed
that, but for the provisions hereof, Platinum’s obligation to eliminate the Put
Right upon Closing was terminated, that Platinum is delivering no consideration
to any party for the Warrant Amendment (other than the amendment set forth in
this paragraph), and that the holding period for the Common Stock issuable
pursuant to the Warrant for purposes of Rule 144 under the Securities Act (“Rule
144”) shall have commenced as of August 7, 2008 notwithstanding the Warrant
Amendment, to the extent the Warrant is exercised pursuant to the “cashless”
exercise method set forth therein.

 

          Unless Platinum shall have received a fee (the “Exchange Right
Termination Fee”) from Firstgold equal to $400,000 on or prior to November 27,
2009 (whether or not Closing has occurred by such date), Platinum shall be
entitled, at its option and its sole and absolute discretion, on or before
December 30, 2009, to exchange the Warrant, without additional consideration of
any nature, for a Convertible Promissory Note (the “Exchange Note”) issued by
Firstgold with a principal amount of $2,400,000 substantially in the form
attached hereto as Exhibit A, which shall automatically convert, subject to the
terms and conditions set forth therein, into 7.92% of Firstgold’s outstanding
Common Stock following Closing and the consummation of the transactions between
Firstgold and Northwest (or its designee, assignee or affiliate) (the “Northwest
Parties”) described in the Notice. Such percentage shall be calculated giving
effect to the issuance to the Northwest Parties of 51% of the outstanding shares
of Firstgold to Northwest, such

 



S:\Client Matters\80375\Legal\November Extension\Letter
Agreement.Firstgold.NW.Plat.Nov.09_V.4.doc

 

--------------------------------------------------------------------------------





Northwest Non-Ferrous International Investment Company Limited

Firstgold Corp.

November 20, 2009

Page: 3

 



 

that, upon such issuance to the Northwest Parties, and upon conversion of the
Exchange Note in full immediately following such issuance to the Northwest
Parties, the Northwest Parties shall own 51% of Firstgold’s outstanding common
stock and Platinum shall own 7.92% of Firstgold’s outstanding common stock.
However, Firstgold shall have the right at any time on or after November 30,
2010 and prior to the Exchange Note’s maturity date, to require Platinum to
convert the Exchange Note in full into shares of Firstgold Common Stock as
provided in Article IIA of the Exchange Note. Upon any such exchange of the
Warrant for the Exchange Note, Firstgold (i) covenants and agrees to issue such
Exchange Note within one business day, (ii) represents and warrants that any
shares of Common Stock issued upon conversion of the Exchange Note shall be
deemed to have been issued, for purposes of Rule 144, on August 7, 2008, and
shall be freely saleable at any time by Platinum pursuant to Rule 144 without
restriction as to volume, current public information or manner of sale
requirements and (iii) covenants to cause its counsel, at Firstgold’s expense,
to promptly issue to Firstgold’s transfer agent any necessary legal opinions to
effect sales by Platinum of shares of Common Stock issuable upon conversion of
the Exchange Note pursuant to Rule 144 (which covenants and representations
shall survive the Closing). Notwithstanding the above, the parties acknowledge
that the Exchange Note permits conversions by Platinum prior to the issuance to
the Northwest Parties of Firstgold Common Stock as described above on the terms
set forth in the Exchange Note. Upon execution hereof, counsel for Firstgold has
delivered to Platinum an opinion in form and substance satisfactory to Platinum
confirming the availability of Rule 144 for sales by Platinum immediately upon
conversion of the Exchange Note as described above (assuming that Platinum has
not become an affiliate of Firstgold, for purposes of Rule 144, at the time of
such sale).

 

             The parties acknowledge and agree that, to the extent the Exchange
Right Termination Fee is not paid as set forth above, and to the extent Platinum
exchanges the Warrant for the Exchange Note, the Exchange Note shall remain
outstanding following Closing (unless converted pursuant to its terms), shall
not be deemed to be subject to any agreement to transfer the same to Northwest
and shall be held by Platinum. Any transfer documentation agreed-to by the
parties shall be modified to acknowledge the obligations of Firstgold under the
Exchange Note in a manner reasonably satisfactory to Platinum. Without limiting
the generality of the foregoing, (i) references to retained rights under the
Purchase Agreement shall be deemed to apply to the Exchange Note and any shares
issued upon conversion thereof and (ii) any releases by Platinum of Firstgold
shall appropriately exclude obligations relating to the Exchange Note (including
the obligation to issue the Exchange Note hereunder). Firstgold further
covenants and agrees that, upon any exchange of the Warrant for the Exchange
Note, any shares of Common Stock reserved for issuance upon exercise of the
Warrant shall be reserved for issuance upon conversion of the Exchange Note. If
Firstgold issues the Exchange Note pursuant to the terms hereof, it is
understood and agreed that it shall have no obligation whatsoever to pay to
Platinum the Exchange Right Termination Fee.

 

          By executing below, each of Firstgold and Northwest agrees to effect
the purchase and sale of the Notes by no later than 7 days following the receipt
of the

 



S:\Client Matters\80375\Legal\November Extension\Letter
Agreement.Firstgold.NW.Plat.Nov.09_V.4.doc

 

--------------------------------------------------------------------------------





Northwest Non-Ferrous International Investment Company Limited

Firstgold Corp.

November 20, 2009

Page: 4

 



 

Approval, it being understood that no party hereto makes any admission or
representation as to whether the Approval is to be considered a condition to
Closing in any manner.

 

          Except as explicitly set forth herein (and in the Letter Agreement, as
amended), the letter agreements among the parties remain unamended and in full
force and effect in accordance with their respective terms, it being understood
and agreed that the parties shall retain their respective rights and remedies
under the Letter Agreement, as amended, and the July Letter Agreement.

 

 

Very truly yours,

 

 

 

Platinum Long Term Growth LLC

 

 

 

By: __________________________

 

Name:

 

Title:

 

Acknowledged and Agreed to

by the undersigned this 20th day

of November, 2009

 

Northwest Non-Ferrous International Investment Company Limited

 

By: _____________________________

 

Name:

 

Title:

 

 

Firstgold Corp.

 

By: _______________________________

 

Name:

 

Title:

 

 



S:\Client Matters\80375\Legal\November Extension\Letter
Agreement.Firstgold.NW.Plat.Nov.09_V.4.doc

 

--------------------------------------------------------------------------------





Northwest Non-Ferrous International Investment Company Limited

Firstgold Corp.

November 20, 2009

Page: 5

 



 

[Exhibit A - Form of Exchange Note]

 



S:\Client Matters\80375\Legal\November Extension\Letter
Agreement.Firstgold.NW.Plat.Nov.09_V.4.doc

 

--------------------------------------------------------------------------------